Citation Nr: 1530869	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-33 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  The appellant is his adult step-daughter. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's claim for DEA benefits under Chapter 35, Title 38, United States Code, on the basis that she had not established eligibility due to age.

The record before the Board includes the appellant's paper education file, as well as the Veteran's electronic claims file within Virtual VA.  The electronic file does not include records relevant to the education claim on appeal.


FINDINGS OF FACT

1.  A June 2012 rating decision awarded the Veteran a permanent and total evaluation for his service-connected coronary artery disease, effective March 24, 2011, and basic eligibility for DEA was also established as of that date.

2.  The appellant reached her 26th birthday prior to the effective date of the finding of permanent and total disability for the Veteran on March 24, 2011.


CONCLUSION OF LAW

The appellant does not meet the age eligibility criteria for entitlement to DEA benefits under Chapter 35, Title 38, United States Code. 38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to VA's duties to notify and assist, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021. 

Eligibility for Chapter 35 benefits further requires that the claimant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  Under 38 C.F.R. § 21.3041, the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  38 C.F.R. § 21.3041(a).  The basic ending date for educational assistance is the date of the child's 26th birthday, or the date the veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a). 

If the effective date of the permanent and total rating is before the child's 18th birthday, and the date of notification to the veteran occurs after the child's 18th birthday, but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  If the child elects a beginning date that is before his or her 18th birthday, the period of eligibility ends the earlier of the date that the veteran is no longer rated permanently and totally disabled, or the date of the child's 26th birthday.  If the child elects a beginning date after his or her 18th birthday, the period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled or 8 years after the beginning date the child elects. 38 C.F.R. § 21.3041(a)(2)(i).  If the effective date of the permanent and total rating occurs after the child's 18th birthday, but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  38 C.F.R. 
§ 21.3041(a)(2)(ii). 

In this case, the RO did not make a specific finding as to whether the appellant meets the definition of a child.  The November 2013 statement of the case merely indicates that the Veteran's file does not show a relationship between the Veteran and the appellant.  However, the matter of relationship is not on appeal and such a determination is not necessary to decide this appeal.

The appellant was born in August 29, 1981, as shown by her claim for DEA benefits.   

A June 2012 rating decision awarded the Veteran a permanent and total evaluation for his service-connected coronary artery disease, effective March 24, 2011.  The June 2012 rating decision also established basic eligibility as of that date for DEA benefits for eligible dependents, based on the finding that the Veteran's service-connected coronary artery disease is totally and permanently disabling in nature.  There is no indication that the Veteran appealed the rating decision in regard to the effective date; thus, the rating decision of June 2012 has become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2014). 

In July 2013, the appellant filed a claim for DEA benefits.  In a July 2013 decision, the RO denied eligibility for DEA benefits, because the appellant had reached age 26 before the March 24, 2011, effective date of the Veteran's total and permanent disability status. 

In her August 2013 notice of disagreement, the appellant argued that the Veteran was attempting to establish permanent disability back in 2005 and 2006, and that the DEA eligibility should date back to that time.  Again, the June 2012 rating action establishing the Veteran's permanent and total disability rating as of March 24, 2011, is final.  The effective date is not on appeal.  Further, the appellant seems to misunderstand the Veteran's past ratings.  The Board indeed recognizes that the Veteran had a temporary 100 percent rating for his coronary artery disease, effective from July 14, 2005, to November 28, 2005.  The rating was then established as 60 percent disabling.  He, however, was not established as permanently and totally disabled until March 24, 2011, at which time basic eligibility for DEA benefits was established for eligible dependents.  Unfortunately, by that time, the appellant was over the age of 26 and, therefore, not an eligible dependent due to her age.  

As previously noted, there are some exceptions to the ending date requirement for DEA benefits; however, none of these exceptions apply to a dependent child who is 26 years old or older at the time that a veteran's total and permanent disability award becomes effective.  Although the appellant seems to contend that the Veteran was permanently and totally disabled before she turned 26, the record clearly shows that the permanent and total rating went into effect on March 24, 2011, a date which is not on appeal.  Consequently, none of the aforementioned exceptions apply to the appellant, and she is not eligible for DEA benefits.

While the Board understands the appellant's contentions, to the extent that she is attempting to establish eligibility on a theory of equity, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant has no legal entitlement to the benefit sought, it is the law in this case, and not the evidence, that is dispositive of the appeal.  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.


ORDER

Basic eligibility for Dependents' Educational Assistance benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


